     Case: 1:20-cv-03882 Document #: 82 Filed: 03/26/21 Page 1 of 3 PageID #:2505




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 SUSAN WOERTH MILLER, et al.,

                                 Plaintiffs,
                                                             Case No. 1:20-cv-03882
v.
                                                             Hon. Ronald A. Guzman
ASTELLAS US LLC, et al.,
                                                             Magistrate Judge Heather K. McShain
                            Defendants.
                                                             CLASS ACTION

PLAINTIFFS’ MOTION TO PROVISIONALLY SEAL DOCUMENTS PRODUCED BY
     DEFENDANTS IN SUPPORT OF PLAINITFFS’ MOTION TO COMPEL

     Pursuant to Local Rule 26.2(c), Plaintiffs’ have provisionally filed Exhibits 3–15, and 17–19

under seal. The documents were produced in discovery by Defendants and are attached to

Plaintiffs’ reply memorandum in support of their Motion to Compel. Doc. 69.

     Defendants have designated and marked these materials as Confidential under the terms of

the Protective Order in this matter. Doc. 60. For this reason, Plaintiffs’ request that the Court

provisionally seal these exhibits to provide Defendants an opportunity to submit further briefing

in response to this Motion as to whether these materials should remain under seal.

     For these reasons, Plaintiffs respectfully request that the Court grant Plaintiffs’ Motion to

Provisionally Seal the documents.
   Case: 1:20-cv-03882 Document #: 82 Filed: 03/26/21 Page 2 of 3 PageID #:2506




Date: March 26, 2021                 Respectfully submitted,

                                     /s/ Troy A. Doles
                                     SCHLICHTER BOGARD & DENTON LLP
                                     Jerome J. Schlichter
                                     Troy A. Doles
                                     Kurt C. Struckhoff
                                     100 South Fourth Street, Suite 1200
                                     St. Louis, MO, 63102
                                     (314) 621-6115
                                     (314) 621-5934 (fax)
                                     jschlichter@uselaws.com
                                     tdoles@uselaws.com
                                     kstruckhoff@uselaws.com

                                     Lead Counsel for Plaintiffs

                                     DEGRAND & WOLFE, P.C.
                                     Luke DeGrand
                                     Tracey L. Wolfe
                                     20 S. Clark Street, Ste. 2620
                                     Chicago, IL 60603
                                     (312) 236-9200
                                     (312) 236-9201 (fax)
                                     ldegrand@degrandwolfe.com
                                     twolfe@degrandwolfe.com
                                     Local Counsel for Plaintiffs




                                        2
    Case: 1:20-cv-03882 Document #: 82 Filed: 03/26/21 Page 3 of 3 PageID #:2507




                                 CERTIFICATE OF SERVICE

   I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing on

March 26, 2021.

                                              /s/ Troy A. Doles_____________
                                              Troy A. Doles




                                                  3
